Case 1:21-cv-00138-RP Document 43-31 Filed 08/02/21 Page 1 of 3




                  Exhibit 31
                                                                             Case 1:21-cv-00138-RP Document 43-31 Filed 08/02/21 Page 2 of 3

SEC Form 4
                        FORM 4                                                                         UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                                                                                                                OMB APPROVAL
                                                                                                                                                     Washington, D.C. 20549
                                                                                                                                                                                                                                                                        OMB Number:                                   3235-0287
                                                                                                                                                                                                                                                                        Estimated average burden
     Check this box if no longer subject to Section 16. Form                                                STATEMENT OF CHANGES IN BENEFICIAL OWNERSHIP                                                                                                                hours per response:                                   0.5
     4 or Form 5 obligations may continue. See Instruction
     1(b).
                                                                                                                         Filed pursuant to Section 16(a) of the Securities Exchange Act of 1934
                                                                                                                                or Section 30(h) of the Investment Company Act of 1940

1. Name and Address of Reporting Person*                                                                          2. Issuer Name and Ticker or Trading Symbol                                                                       5. Relationship of Reporting Person(s) to Issuer
                                                                                                                  SolarWinds Corp [ SWI ]                                                                                           (Check all applicable)
 THOMPSON KEVIN B
                                                                                                                                                                                                                                          X       Director                                        10% Owner
                                                                                                                  3. Date of Earliest Transaction (Month/Day/Year)
                                                                                                                                                                                                                                          X       Officer (give title below)                      Other (specify below)
 (Last)                               (First)                             (Middle)                                11/18/2020
                                                                                                                                                                                                                                                                        President & CEO
 C/O SOLARWINDS CORPORATION
                                                                                                                  4. If Amendment, Date of Original Filed (Month/Day/Year)                                                          6. Individual or Joint/Group Filing (Check Applicable Line)
 7171 SOUTHWEST PARKWAY, BUILDING 400
                                                                                                                  11/18/2020                                                                                                              X        Form filed by One Reporting Person

(Street)                                                                                                                                                                                                                                           Form filed by More than One Reporting Person

 AUSTIN                               TX                                  78735

 (City)                               (State)                             (Zip)


                                                                                                 Table I - Non-Derivative Securities Acquired, Disposed of, or Beneficially Owned
1. Title of Security (Instr. 3)                                                                                  2. Transaction       2A. Deemed            3. Transaction        4. Securities Acquired (A) or Disposed Of (D)                5. Amount of Securities            6. Ownership Form:           7. Nature of
                                                                                                                 Date                 Execution Date,       Code (Instr. 8)       (Instr. 3, 4 and 5)                                          Beneficially Owned                 Direct (D) or Indirect       Indirect
                                                                                                                 (Month/Day/Year)     if any                                                                                                   Following Reported                 (I) (Instr. 4)               Beneficial
                                                                                                                                      (Month/Day/Year)                                                                                         Transaction(s) (Instr. 3 and                                    Ownership (Instr.
                                                                                                                                                            Code        V         Amount                    (A) or (D)      Price
                                                                                                                                                                                                                                               4)                                                              4)

                                                                                                                                                                                                 (1)              (2)
Common Stock                                                                                                       11/18/2020                                   S                      175,000                  D              $21.6(3)                 2,314,053(2)                          D

                                                                                                     Table II - Derivative Securities Acquired, Disposed of, or Beneficially Owned
                                                                                                                (e.g., puts, calls, warrants, options, convertible securities)
1. Title of Derivative Security           2.              3. Transaction       3A. Deemed            4. Transaction Code       5. Number of Derivative         6. Date Exercisable and        7. Title and Amount of Securities Underlying           8. Price of         9. Number of      10. Ownership       11. Nature of
(Instr. 3)                                Conversion      Date                 Execution Date,       (Instr. 8)                Securities Acquired (A) or      Expiration Date                Derivative Security (Instr. 3 and 4)                   Derivative          derivative        Form: Direct        Indirect
                                          or Exercise     (Month/Day/Year)     if any                                          Disposed of (D) (Instr. 3,      (Month/Day/Year)                                                                      Security (Instr.    Securities        (D) or Indirect     Beneficial
                                          Price of                             (Month/Day/Year)                                4 and 5)                                                                                                              5)                  Beneficially      (I) (Instr. 4)      Ownership (Instr.
                                          Derivative                                                                                                                                                                                                                     Owned                                 4)
                                          Security                                                                                                                                                                                                                       Following
                                                                                                                                                                                                                              Amount or                                  Reported
                                                                                                                                                               Date            Expiration                                     Number of                                  Transaction(s)
                                                                                                     Code         V            (A)             (D)             Exercisable     Date           Title                           Shares                                     (Instr. 4)

Explanation of Responses:
1. Shares sold pursuant to a 10b5-1 trading plan.
2. On November 18, 2020, the reporting person filed a Form 4 which inadvertently reported the reporting person's sale of 175,000 shares of common stock on November 18, 2020 as an acquisition. As a result, the original Form 4 (and the Form 4 subsequently filed by the reporting person on November 20, 2020) also
reported an incorrect number of shares of common stock held by the reporting person in Column 5. This amendment is being filed to correctly report the transaction on November 18, 2020 as a disposition and to reflect the correct number of shares of common stock owned by the reporting person as of the date of this
amendment, inclusive of the disposition reported in the reporting person's Form 4 filed on November 20, 2020.
3. This transaction was executed in multiple trades at prices ranging from $21.40 to $21.85, inclusive. The price range reported above reflects the weighted average sale price. The reporting person hereby undertakes to provide upon request to the SEC staff, the issuer or a security holder of the issuer full information
regarding the number of shares sold and each separate price within the ranges set forth in this footnote.
Remarks:
                                                                                                                                                                                                  /s/ Jason W. Bliss Attorney-in-Fact for Kevin
                                                                                                                                                                                                                                                                   12/17/2020
                                                                                                                                                                                                  B. Thompson
                                                                                                                                                                                                  ** Signature of Reporting Person                                 Date
Reminder: Report on a separate line for each class of securities beneficially owned directly or indirectly.
* If the form is filed by more than one reporting person, see Instruction 4 (b)(v).
                                                                   Case 1:21-cv-00138-RP Document 43-31 Filed 08/02/21 Page 3 of 3

** Intentional misstatements or omissions of facts constitute Federal Criminal Violations See 18 U.S.C. 1001 and 15 U.S.C. 78ff(a).
Note: File three copies of this Form, one of which must be manually signed. If space is insufficient, see Instruction 6 for procedure.
Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB Number.
